EXHIBIT 21 SUBSIDIARIES OF REGISTRANT Mercy Air Service, Inc., a California corporation (Mercy Air) LifeNet, Inc., a Missouri corporation (LifeNet) Rocky Mountain Holdings, LLC, a Delaware limited liability company (RMH) FSS Airholdings, Inc., a Delaware corporation (FSS) CJ Systems Aviation Group, Inc., a Pennsylvania corporation (CJ) CJ Critical Care Transportation Systems, Inc., a Pennsylvania corporation Special Jet Services, Inc., a Pennsylvania corporation CJ Critical Care Transportation Systems of Florida, Inc., a Pennsylvania corporation CJ Critical Care Transportation Systems of Kentucky, Inc., a Pennsylvania corporation Corporate Jets Aerospace, Inc., a Florida corporation
